 AMERICAN BEAUTY BAKING CO.327BeaverBros.Baking Co.,Inc.,d/b/a AmericanBeauty Baking Co.andAmerican Bakery andConfectioneryWorkers InternationalUnion,AFL-CIOandBlairKelly. Cases 6-CA-3455 and6-CA-3518July 20, 1972SECOND SUPPLEMENTAL DECISIONAND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn May 23, 1968, the Board issued its Decisionand Order finding that the Respondent, BeaverBrothers Baking Co., Inc., d/b/a American BeautyBaking Co., violated Section 8(a)(1), (3), and (5) oftheAct.'While enforcement of the Board's orderwas pending in the United States Court of Appealsfor the District of Columbia, the Board moved towithdraw the record in order to consider certainissuesraised as a result of the Supreme Court'sdecision inN. L. R. B. v. Gissel PackingCo.2 The courtremanded the record for further proceedings in thelightof theGisseldecision. In a SupplementalDecision and Order,3 the Board reaffirmed its priordecision of May 23, 1968.4The Board found that the Union had 42 clearlyvalid cards, 12 more than a majority, and thereforethe Union represented an uncoerced majority of theRespondent's employees at all times material herein.The Board also found that the Respondent violatedSection 8(a)(1) by certain unlawful acts which werefully detailed by the Trial Examiner in his originalDecision, attached to our original Decision andbriefly summarized by the Board in the originalDecision.The Board further found that theseviolationsof the Act by the Respondent weresubstantial enough to support an inference of badfaith on the part of the Respondent in its refusal torecognize the Union as representative of an un-coerced majority of its employees in an appropriateunit.The Board, having found that the Unionrepresented an uncoerced majority in an appropriateunit of Respondent's employees at all times materialtherein and that during the period of the Union'sorganizational effort Respondent engaged in unlaw-ful conduct which conduct had for its purpose theimpeding and coercion of employees in the exercises1171 NLRB 700x 395 U S 5753 182 NLRB 861+ 171 NLRB 7005The Board found that the employees'strike followingRespondent'srefusal to bargain was, in light ofRespondent'sunlawful acts,an unfairlabor practice strike from its inception6N L R B v Gissel Packing Co, supraof their statutory rights guaranteed by Section 7 oftheAct, concluded that the Respondent's refusal tobargain collectively with the Union was in violationof Section 8(a)(5) and (1) of the Act.5 The Boardissued a bargaining order. The Board, in addition,found that the Respondent discriminatorily dis-charged three employees in violation of Section8(a)(3) and (1) of the Act. However, the Boardadopted the Trial Examiner's finding that fouremployees, Beatty, Hoar, Goss, and Coudriet, whowere discharged by Respondent for flagrant miscon-duct during a strike, were rightfully discharged andthat such misconduct barred their reinstatement. TheBoard ordered the Respondent to cease and desistfrom the unfair labor practices found and orderedthe Respondent to bargain in good faith and to takecertain affirmative action, which, in pertinent part,required the Respondent to reinstate three strikingemployees to their former or equivalent positions.The Board in its first Supplemental Decision (182NLRB 861), having taken into consideration theprinciples enunciated in theGisseldecision,6 foundthat the bargaining order previously issued to remedytheRespondent's unfair labor practices was appro-priate to remedy the violations of Section 8(a)(5) and(1) of the Act affirmed its previous order.On January 27, 1971, the Circuit Court of Appeals,District of Columbia,7 enforced all of the Board'sorder set forth in 171 NLRB 700, except as it relatedto the alleged violations of Section 8(a)(5) of the Act.It remanded to the Board for further considerationthe following two issues:(1)That the Board take additional evidenceproffered by the Company and rebuttal evidenceproffered by the other parties as to the allegedcoercion in obtaining the authorization cards fromthe employees and make such additional findings onthe issues that it deems appropriate. In admitting thisevidence and making these findings the Board was tobe guided by the principles announced in theGisseldecision; 8 and (2) the Board was to reconsider itsfindings as to employees Beatty, Hoar, Goss, andCoudriet in the light of decisions followingThayerCo.,9 i.e.,Local 833, UAW-AFL-CIO,10andKohlerCo.," and make such additional findings as itdeemed appropriate.The court further ordered that the Board makesuch amendments to its original order (171 NLRB7AmericanBeautyBakingCo,171NLRB 700, enfd in partsub nomAmericanBakery & Confectionery WorkersInternationalUnion v N L R B,76 LRRM 2560, 64 LC § 11,460sN L. R B v Gissel Packing Co, supra9 213 F 2d 748 (C A 1), cert denied 348 U S 88310300 F 2d 699 (C A D C ), cert denied370US 91111345 F 2d 748 (C A D.C ), cert.denied382 U S. 836198 NLRB No. 50 328DECISIONS OF NATIONAL LABOR RELATIONS BOARD700) as it deems appropriate in view of the additionalfindings on remand.The Board having accepted the court's remandissued anorder on April 1, 1971, remanding the caseto the Trial Examiner for further hearing in accord-ance with the court's remand as to the coercion ofemployees in the obtaining of authorization cards.The Trial Examiner on October 29, 1971, after ahearing, issued his Supplemental Decision, attachedhereto, in accord with the Board's remand order,finding that the Union had obtained 37 valid cards ina unitof 59 employees, which constituted 7 morethan a required majority.12 The Trial Examiner, inarriving at his finding of 37 valid cards, excluded thecards of 3 employees, Gerald Stein, Richard Burge,and Roland Stone, by striking from the record theirprevious testimony authenticating their cards for thereason that they did not appear at the hearing herein,so that Respondent was precluded from cross-exam-iningthem as to alleged coercion as required by thecourt'sand Board's remand orders. The TrialExaminerfurther found that the cards of employeesMoore and McConnaughey were invalid as havingbeen obtained by coercion.The General Counsel and the Respondent filedtimely exceptions and supporting beefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-memberpanel.13The Board has considered the record and the TrialExaminer's Supplemental Decision in light of theexceptions and briefs and the court's remand and hasdecided to affirm the Trial Examiner's rulings,14findings, and conclusions and to adopt his recom-mended Order, except as modified herein.The Trial Examiner found, and we agree, that theUnion represented an uncoerced majority of Res-pondent's employees at the time of the Union'sdemand for recognition. The Trial Examiner furtherfound that the cards of employees Moore andMcConnaughey were obtained by coerced methodsand consequently were invalid for the purpose ofselecting a bargaining representative. The GeneralCounsel excepts to this finding. We find merit in thisexception.MooreThe Trial Examiner based his finding that the12The Board in its initial decision did not count five cards allegedlyobtained by coercive methods However,the Board found that 42 cards hadbeen validly obtained by the Union, thus, giving the Union a 12-cardmajority in a 59-employee unit13 In view of the fact that the above-described second issue remanded bythe court to the Board in this case concerns only Board action, it issignature of this employee to an authorization cardwas obtained as a result of a "somewhat ambiguous"statementby a fellow employee, Condron. A closereading ofMoore's testimony as Respondent'switness shows thatMoore was approached byemployees Condron and Paden and was asked tosign a card. At the time, as Moore testified, "they justasked me if I would sign the card, and says nobodywill get hurt, there won't be no trouble, that was allthatwas said to me, that I remembered of."Subsequently, under questioning by the Trial Exam-iner,Moore testified as follows:(Trial Examiner): At the time you signed thecard, were you told only if you signed the cardnothing would happen to you?(Moore): Yes, well, no, not exactly that way,they just said sign the card, and there won't beanything happen to you.(TrialExaminer):You mean because yousigned the card, nothing happened to you?(Moore):And nobody would find out about it.[Emphasis supplied.]Itappears from the record that Moore wasdisturbedduring the union campaign and wasreluctant to sign a card. However, it cannot beinferred from his testimony that he feared the Unionbecause if he signed a card (or did not do so) theUnion would certainly know about it. It can be justas readily inferred that what he feared was theRespondent's knowledge of his having signed a card,and that it is to this attitude that Condron's remarkswere addressed. Thus, Condron's remarks were in thenature of reassurance rather than coercion. Thislatter inference is supported by record facts showingthatMoore signed the card, attended the unionmeeting on September 21, 1965, when the strike votewas taken, joined the picket line for 2 hours, andthen returned to work.In view of all the circumstances we do not findemployee Condron's alleged remarks to be coercive.Further, the record is devoid of any evidence thatCondron was an agent of the Union so as to bind itin any way or that the Unionratified the statement.15Accordingly, we conclude and find that Moore'scard was a valid card and should be counted towardestablishing the Union's majority.McConnaugheyThis employee appeared as a witness at the firstremand hearing before the Trial Examiner andconsidered,infra14We agreewith the TrialExaminer's ruling that the issue as to allegedmisrepresentation in obtaining cards wasnot raised in the court's remandorder nor in our orderof remand to the Trial Examiner15JarH Matthews & Co,354 F 2d 432 (C A8), Bronze Alloys Co,120NLRB 682 AMERICAN BEAUTY BAKING CO.identified the card he signed. The Respondentcontended at the same hearing that McConnaugheywas coerced in signing a card. The Trial Examiner inhis first SupplementalDecision pursuant to theBoard's initial remand made the following finding;which was adopted by the Board:Respondent claims that Clinton McConnaugheywas also coerced into signing a card. The onlyevidence produced at the prior hearing bearing onthis contention consisted of Beaver's [CompanyPresident] testimony to the effect that McCon-naughey informed him he was being harrassed tosign a card, and that he, Beaver, assured him itwas up to him to decide whether or not to sign. Itappears that McConnaughey thereafter signed acard despite Beaver's assurances. In the absenceof proof of any specific threats against McCon-naughey, and in view of the assurances given himby Beaver, which would have neutralized suchthreats,ifany, I find Respondent has notestablished by a preponderance of the evidencethat he was coerced into signing his card. [171NLRB at 723.]McConnaughey, although subpenaed, was unableto appear at the instant hearing because of illness.The parties stipulated that an affidavit by McCon-naughey, previously given to Respondent, be admit-ted in evidence as past recollection recorded. Hisaffidavit states that a day or two before the electionhe was approached by another employee, Seth Smith,and asked to sign a card. He then states that anotheremployee, John Paden, told him that anyone who didnot sign a card would be out of a job when the Unioncame in.16 Subsequently, on the night of September21, 1965, McConnaughey states he was walking towork and two other employees, Lester Bobb and BudGilbert picked him up and gave him a ride to workand during the ride the two employees talked to himabout signing a card.McConnaughey did notremember which of the two employees at the timesaid to him "King you might as well sign a card,practically everybody else signed, it's no use, youmight as well sign too." McConnaughey then statesthat on September 22, he rode to work with employeeGoss who asked him to sign a card and that althoughGoss said nothing to him he signed a card basedupon what he had previously heard about losing hisjob if the Union came in and about the fact thateveryone else had signed a card.In all the circumstances, we cannot find that thealleged statement made by employee Paden 17 was16The affidavit is not clear as to when Paden is alleged to have made thisstatement./7There is no evidence in the record showing that Paden was an agent ofthe Union or that the Union ratified his allegationsJas H Matthews & Co,supra, Bronze Alloys Co, supra18The affiant's other alleged reason for signing the card was that he was329the decisive factor in causing McConnaughey to signa card,18 particularily in view of the assurance givenhim by the Company's president as found by theTrial Examiner. Accordingly, we conclude and find,contrary to the Trial Examiner, that McConnau-ghey's card was a valid authorization card and mustbe counted toward the Union's majority.Accordingly, we find and conclude that Moore'sand McConnaughey's authorization cards were validauthorization cards. Therefore the Union had 39valid authorization cards in an appropriate unit of 59employees.REMEDYThe Board in' its initial decision of May 23, 1968(171NLRB 700), found that the American Bakeryand ConfectioneryWorkers InternationalUnion,AFL-CIO, the Charging Party, represented anuncoerced majority in an appropriate unit of Res-pondent's employees, and was entitled to recognitionas their exclusive collective-bargaining representa-tive;and that, in the absence of any convincingevidence that Respondent had any reasonable basisupon which it could validly assert a good-faithdoubt, the Respondent's refusal to recognize theUnion was in violation of Section 8(a)(5) of the Act.Accordingly, we issued a bargaining order. In ourfirstSupplemental Decision,19 we reconsidered thecase in the light of the standards set forth in theSupreme Court's opinion inGissel.After carefulreexamination of all the facts we concluded that abargaining order was warranted. Therefore, wereaffirmed, for the reasons stated in our Supplemen-talDecision, the bargaining order previously issuedto remedy the Respondent's unfair labor practices.Thereafter, the court affirmed all portions of theBoard's decision with the exception of that part as itrelates to our finding of a violation of Section 8(a)(5)of the Act, and remanded in part for our considera-tion the Section 8(a)(5) violation.Pursuant to the court's remand we remanded forfurther hearing before a Trial Examiner the issue astowhether the authorization cards obtained by theUnion were coercively obtained. The Trial Examinerhaving duly rendered his Supplemental Decision andmade his recommended order finding that the Unionobtained a majority of valid cards and Respondent'srefusal to recognizeitasthe exclusive bargainingrepresentative of its employees in the appropriateunitviolated Section 8(a)(5) and (1) of the Act. Wetold that practically everyone elsehad signed a card, cannot be construed asa misrepresentation since therecorddiscloses that at the time he signed thestatement was in fact true Further, it is to be noted that McConnaugheysigned thecard the dayafter the strike beganis 182 NLRB 861 330DECISIONSOF NATIONALLABOR RELATIONS BOARDadopt the Trial Examiner'sfindings,except asmodified above.We shall therefore reaffirm ourprevious order that the Respondent bargain with theUnion as the collective-bargaining representative ofits employees.The court also remanded the case for the purposeof determining whether certain employees should beordered reinstated under the doctrineof theThayerdecision.20 It further noted its decisioninLocal 833,UAW-AFL-CIO,21andKohlerCo.22These deci-sions, in substance,provide that where an employerwho has committed unfair labor practices dischargesstriking employees for unprotected acts of miscon-duct,the Board must considerboth theseriousness ofthe employer's unlawful acts and the seriousness ofthe striking employees'misconduct in determiningwhether reinstatement would effectuate the policiesof the Act.The recordshows that the alleged unprotectedactivities for which the four strikers were dischargedfall into the following catagories; individual acts ofassault,threats,destructionof property,and othermisconduct.The record also shows that all of thealleged misconduct occurred in a context of flagrantunfair labor practices on the part of the Respondent.We shall determine,therefore,whether or not theunprotected conduct of the four discharged strikers,when weighed against Respondent'sflagrant unfairlaborpractices,was sufficient to preclude ourordering their reinstatement.In this regard, the TrialExaminer set forth in his Decision,attached to theBoard's initialDecision,substantiallyallof theincidents relied upon by Respondent in dischargingthe four employees,as well as the evidence pertainingthereto.Accordingly,we need not recount all ofthese numerous incidents and the evidence relatedthereto.We shall brieflyset forth such misconductand in doing so shall weigh the same against theRespondent'sunfair labor practices and determinewhether such misconduct outweighs Respondent'sunfair labor practices.Aftersuch a careful "balanc-ing" we shall determine whether or not the policies oftheAct wouldbest be effectuated by orderingreinstatement for all or any one of the four individualstrikers.In considering the strike misconduct of thesefour employeeswe relyupon the findings of the TrialExaminer which we have previously adopted.1.John Beatty:Thisemployee was a leadingexponent of the Union'sorganizational campaign.On or about September25 or 26,1965,Beattywarned nonstriking employee Holdridge that his lifewas in dangerand 2 dayslater Beatty threw a rockinto the truck being drivenby Holdtedgewhichbroke a window next to Holdrige's face. OnSeptember 30, Beatty halted nonstriking officeemployee Roslyn Norwood's car, in which she wascarrying another nonstriking employee to work, atthebakery driveway. After allowing Norwood toproceed, Beatty marred her car by scraping it with arock.Beatty,on October 1, threw a rock at acompany truck being driven by a nonstrikingemployee and smashed the truck's mirror. Thefollowing day Beatty threw a stone at a companyofficial's car while the official was transporting twononstriking employees to work, breaking the rightfrontwindow.Beattywas involved in furtherincidents of misconduct, such as removing chromewith a screwdriver from a nonstriking employee'scar, and pulling out supports from a conveyor usedfor unloading flour at the company plant.2.Charles Hoar:This employee on September 30,1965,while engaged in the pastime of throwingrocks, threw one that hit the Respondent's VicePresidentDilliplaneon the thigh necessitatinghospitalization for a period of 5 days as a precaution-ary measure because of Dilliplane's preexisting heartcondition. On September 22, Hoar threatened non-striking employee Shore, who was attempting to pickup bakery products from waiting trucks in anotherfirm's parking lot.With the help of other strikingemployees Hoar succeeded in preventing the pickupand threatened to break things up one way oranother.On October 8, Hoar interfered with atractor-trailer being driven by a nonstriking employ-ee to the extent that the tractor-trailer was disabledand had to be towed away.3.Gerald Goss:On September 26 this employee,accompanied by two other striking employees,intercepted a company truck driven by a companysupervisor accompanied by two nonstriking employ-ees.The company truck had gone to pick up a loadof Pepperidge Farm products from one of the latter'strucks which had parked in the parking lot of a localinn.Goss and the other strikers forced the supervisorand the two nonstriking employees to leave withoutthe bakery products and threw stones and hit thecompany truck. Goss then proceeded to push theunloaded products over a bank. On October 22, Gosswas seen throwing rocks at a Swift & Co. truckdelivering lard to the bakery. Goss admitted throw-ing tacks and roofing nails on the Company'sparking lot.4.Allen Coudriet:This employee was a probation-ary employee who had been employed for I weekprior to the strike and whose probationary periodwas 90 days. On October 1, 1965, Coudriet stoned20N L R B v T h a y e r Co,213 F 2d 748 (C A 1), cert denied 348 U Scert denied 370 U S 91188322Kohler Co v. N LR B,345 F 2d 748 (C A.D C), cert denied 382 U.S.21Local 833, UAW-AFL-GO v N L.R B,300 F 2d 699 (C.A D C),836 AMERICAN BEAUTY BAKING CO.331two of the Company's trucks, driven by nonstrikingemployees as they were leaving the bakery premises.He dared one of the drivers to get out of his truckand asserted that he, Coudnet, would take care ofhim right there and then. As a result of Coudriet'srock throwing, the left side window and windshieldof one of the trucks were broken thus endangeringthe nonstriking truckdriver.We have carefully considered each of the above-described incidents of flagrant and deliberate as-saultsupon a company official and nonstrikingemployees, the destruction of company and otherproperty, and the threats to nonstrikers, in conjunc-tionwith the Respondent's unfair labor practices.Also, as directed by the court's remand, we havecarefullyweighed one against the other. However,here, unlike other aspects of misconduct which weconsidered in our initial decision as to three otherstriking employees who had been discharged byRespondent,23 we conclude that the foregoing acts ofviolence, threats of violence, and deliberate destruc-tion of property engaged in by the above-namedstrikersoutweigh the Respondent's unfair laborpractices.While we realize that some of these acts ofmisconduct by the above-named strikers may havebeen provoked by the Respondent's flagrant unfairlabor practices, the injuring of an official, the wantondestruction of property, and the threats to nonstrik-ing employees and others were also, in part, the resultof personal grievances and vindictiveness, a cause formisconduct which we cannot condone. This conduct,by the aforementioned strikers, has in our opinionrendered questionable the ability and fitness of theseemployees for future satisfactory employment at theRespondent's bakery.We are of the opinion thatregardless of the advantages which occurred to theRespondent as a result of its unfair labor practices,they are more than offset by the potential harm tocollective bargaining which would follow from ourcondonation of this type of violent misconduct andan order of reinstatement for these employees.Therefore, after balancing all the relevant factors, wefind that it would not effectuate the policies of theAct to reinstate these strikers who engaged in theabove-described acts of violence, destruction ofproperty, and actual threats of physical harm.24Accordingly, having considered all the foregoingfactors in the light of the decisions we were directedto follow by the court, we affirm the findings made inour prior decision of May 23, 1968 (171 NLRB 700),wherein we found that employees Beatty, Hoar,Goss, and Coudriet were discharged for cause.CONCLUSIONS OF LAWWe reaffirm our previous conclusion of law thatRespondent's refusal to recognize and bargain withthe Unionbased upon its majority status as exclusivebargaining representative of its employees in the unitfound appropriate constituted a violation of Section8(a)(5) and(1) of the Act.SECOND SUPPLEMENTAL ORDERUpon the entire record in this case and pursuant toSection 10(c) of the NationalLaborRelations Act, asamended,the Board adopts as its order the recom-mended Order of the Trial Examiner in his Supple-mentalDecision,andwe thereby reaffirm ouroriginalorder,that the Respondent,AmericanBeauty Baking Co.,Inc., d/b/a Beaver Bros.BakingCo.,Lewiston,Pennsylvania,itsofficers,agents,successors,and assigns,shall cease and desist aspreviously ordered and take the affirmative actionrequiring Respondent to bargain with the Union,American Bakery and Confectionery Workers Inter-national Union,AFL-CIO,as collective-bargainingrepresentative of its employees in the appropriateunitpreviously found together with such otheraffirmative action ordered by the Board.23Floyd Lester,BlairKelly, Richard Burge24CfKohler Co,148 NLRB 1434, 1452TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASEWILLIAM W. KAPELL, Trial Examiner: This supplementalproceeding came on to be heard on June 2, 3, 22, and 23and August 10, 1971, pursuant to an order of the UnitedStates Court of Appeals for the District of Columbia datedJanuary 27, 1971, remanding the within proceeding to theBoard, and stating,inter alia:.. . that the Board take additional evidence prof-fered by the company and rebuttal evidence profferedby the other parties on the alleged coercion inobtaining the authorization cards from the employeesand make such additional findings on this issue itdeems appropriate. In admitting this evidence andmaking these findings, the Board will be guided by thepnnciples announced inNLRB v. Gissel Packing Co.,395 U.S. 575, 604-609 (1969).In accord therewith, the Board on April 1, 1971, orderedthat the record in the within proceeding be reopened, andthat a further hearing consistent with the court's remand beheld before a Trial Examiner for the purpose of receivingevidence proffered by the Company and rebuttal evidenceproffered by the other parties on the issue of allegedcoercion in the obtaining of union authorization cardsfrom the employees. On May 12, 1971, the RegionalDirector for Region 6 directed that a further hearing be 332DECISIONSOF NATIONALLABOR RELATIONS BOARDheld on May 17, 1971, which was thereafter rescheduled toJune 2, 1971.1Counsel for the General Counsel and Respondentappeared and were afforded full opportunity to be heardand to examine and cross-examine witnesses and to submitdocumentary evidence. Briefs received from the GeneralCounsel and Respondent have been duly considered. Uponthe entire record of the remanded proceeding herein, thebriefs, and my observation of the testimonial demeanor ofthe witnesses, I make the following:SUPPLEMENTAL FINDINGS OF FACT1.BACKGROUND AND HISTORY OF THE PROCEEDING:THE ISSUE INVOLVEDOn August 11, 1966, the Trial Examiner issued hisoriginal decision in which,inter alia,he recommended thedismissal of an 8(a)(5) violation based on the failure of theGeneral Counsel to prove that the Union had obtained amajority of properly authenticated authorization cards.Following the filing of exceptions, the Board on December16, 1966, ordered the record herein to be reopened and afurther hearing held before the Trial Examiner for the solepurpose of adducing further evidence bearing on theauthenticity of purported employees' signatures on certainunion authorization cards that were offered and admittedat the prior hearing. In the hearing held on the remand onMarch 28, 1967, the Trial Examiner over Respondent'sobjections ruled that its cross-examination of the 29employee-witnesses who testified concerning the authenti-cation of the signatures on their union cards was restrictedby the terms of the Board's remand order solely to theauthentication of the card signatures. A supplementaldecision was thereafter issued in which it was found thatalthough the Union obtained a properly authenticatedmajority of cards, its coercive tactics were sufficientlywidespread to taint and invalidate all of the cards. Theprior recommended dismissal of the 8(a)(5) violation was,therefore, reaffirmed on the ground that it had not beenestablished that the Union had obtained an uncoercedmajority of cards. Following the filing of exceptions by theGeneral Counsel, the Union, and Respondent, the Boardissued a decision2 on May 23, 1968, in which it reversedthe Trial Examiner's recommended dismissal of the 8(a)(5)violations and found insofar as pertinent herein that theUnion had obtained an uncoerced majority of unionauthorization cards, thereby obligating the Respondent torecognize and bargain with the Union, and its refusal to doso violated Section 8(a)(5) of the Act. Although theRespondent in its exceptions specifically raised the rulingof the Trial Examiner with regard to the extent of its cross-examination of witnesses, the Board made no reference inIThe last of the available witnesses were heard on August10, 1971Thehearing was then adjournedsine diepending arrangements between counselconcerning the testimony of two prospective witnesses,Clinton McConnau-ghey,who was ill, and Kenneth Stine,who failed to honor a subpenaPursuant to stipulation of the parties, they agreed that Clinton McConnau-ghey,if called to testify,would assert an inability to recall the circumstancesattending the signing of his union card, and that his affidavit of December15,1965,be admitted in evidence as past recollection recorded, thatits decision thereto, therebysub silentioimpliedly affirminghis ruling.While enforcement of the Board's Order waspending in the United States Court of Appeals for theDistrict of Columbia, the Board moved to withdraw therecord in order to consider certain issues raised by theSupreme Court's decision inN.L.R.B. v. Gissel PackingCo.,Inc,395U.S. 575. The court then remanded therecord for further proceedings in the light of theGisselcase. By a Supplemental Decision and Order, 182 NLRBNo. 122, the Board reaffirmed its prior decision of May 23,1968.As indicated above, the court of appeals remanded theproceeding for the purpose of affording the parties anopportunity to proffer additional evidence as to allegedcoercion in obtaining the cards from the employees whotestified at the prior remanded hearing but whose cross-,examination was limited to authentication of their cardsignatures in conformance with the Board's first remand.Accordingly, the only issue involved herein relates to saidalleged coercion.It appears that as a result of the Board's first remand thesignatures of 32 employees were authenticated and theircards validated for the purpose of designating an exclusivebargaining representative. Twenty-nine of these employeesappeared at the remanded hearing herein and testified.Their cross-examination was limited as related above. Thethree other employees were in Vietnam serving in theArmed Forces. The signatures of their cards were authenti-cated by a handwriting expert. The General Counselagreed to produce the 29 employees whose cross-examina-Itionwas limited, but declined to produce the 3 employeeswhose absence from the country had precluded them fromtestifying at the remanded hearing. Respondent, there-upon, moved to compel the General Counsel to producethem.Themotionwas denied, but Respondent wasgranted permission to produce them as its own witnesseswith the right to adduce their testimony by way of cross-examinationafterfirstallowing them to relate thecircumstances surrounding the signing of their cards.3 TheGeneral Counsel was unable to locate and/or produce 3 ofthe 29 employees whose cross-examination had previouslybeen limited.4 Ruling on Respondent's motion to striketheir testimony was reserved at the hearing. 'Be motion ishereby granted and their testimony authenticating theircard signatures is stricken from the record and their cardsinvalidated.Respondent subpenaed the three employeeswho were in Vietnam at the time of the first remandhearing.Two of them, Alan Coudnet, and KennethSteward appeared and testified. The third one, KennethStine, failed to appear, but the parties stipulated concern-ing his testimony as related above.Kenneth Stine, if called to testify, would assert his inability to recall thecircumstances attending the signing of his union card, and that the recordshould be closedin thewithin matter The aforesaid stipulation is herebyadmitted in evidence as Joint Exh 1, McConnaughey's affidavit is admittedas Resp Exh 50, and the record herein is hereby closed2171 NLRB No 983SeeBryant Chucking Grinder Company,160 NLRB 1526, 1527, In 24They are GeraldStein, Richard Burge, and Roland Stone AMERICAN BEAUTY BAKING CO.333II.THESUPPLEMENTAL EVIDENCE ADDUCED AT THEHEARING HEREINTwenty-two of the 29 witnesses5 who appeared andtestified or whose testimony was stipulated were unable torecall the circumstances surrounding the signing of theircards claiming that the lapse of time had dulled theirmemory. Their testimony did not reveal any coercion inthe signing of their cards. Many of them also testified atvariance with their prehearing affidavits regarding whereor when they signed their cards or who solicited them.These affidavits, however, were taken about 5 years beforeand had not been seen by the affiants since then. I do notregard the variances as significantly bearing on the issue ofcoercion.Respondent contends that DonaldMoore,ClintonMcConnaughey, and Ronald Pandel were coerced. Mooretestified that employees William Condron and John Padensolicited him to sign a card, that Condron told him nobodywould get hurt and there would not be any trouble, andthat he thereupon signed the card and gave it to Condron.A few hours later employee John Beatty, unaware of thefact that Moore had previously signed the card, told him hewould lose his job if he didn't sign the card. I find thatCondron's remark to Moore, while somewhat ambiguous,was nevertheless couched in terms which could reasonablybe construed as intimidating and coercive if he declined tosign a card. I conclude that his card was obtained bycoercive tactics and therefore is invalid.Pursuant to stipulation of the parties, Clinton McCon-naughey's affidavit (Resp. Exh. 50) was admitted inevidence as past recollection recorded in lieu of appearingpersonally and testifying. His affidavit specifically statesthat a day or two before the strike, John Paden told himthat anyone who did not sign a card would be out of ajobwhen the Union came in. A few days later when GeraldGoss asked him to sign a card he did so, based on what hadpreviously been said to him about losing hisjob. I find thathis card was also coercively obtained and therefore invalidfor the purpose of designating a bargaining representative.Ronald Pandel testified that, around the middle ofSeptember when he signed his card, he knew of otherpeople who were threatened but that he was not. Hisaffidavit (G.C. Exh. 23) admitted as past recollectionrecorded confirms his testimony regarding threats, andstates further that he signed of his ownfreewill, and thatafter signing he took a few blank cards and thereaftersolicited employee Richard Grove to sign one. His otheraffidavit (Resp. Exh. 44), also admitted in evidence withoutobjection as past recollection recorded, states that therewas a lot of talk that anyone who did not sign a card wouldbe out of work when the Union got in, and that thisstatement was made to several employees. He also testifiedthat before he signed his card John Beatty told him thecards were to get the Board to take a vote. Although itappears that some unidentified employees were threat-ened,6 the evidence establishes that Paden was not coerced,and I so find.Respondent also contends that the cards of John Laub,Ronald Pandel, Ronald North, Robert Lukens, and RayFarrell were obtained by misrepresentations and, therefore,invalidated for the purpose of designating a bargainingagent. Both the court's and the Board's remands specifical-ly refer only to adducing evidence with respect to coercion.There is no reference directly or impliedly with respect toadducing evidence of misrepresentation in the obtaining ofcards.On the basis of the remand orders, I find thatevidence pertaining to misrepresentation is irrelevant to theissue herein. However, even assuming the relevancy of suchevidence under the remand orders, I find that it would besuperfluous with regard to Laub's card inasmuch as it hasbeen found to be invalid because coercively obtained.With respect to Ronald Pandel's card, it appears Beattytold him at the union meeting when cards were beingsolicited that the cards were to get the Board to take a vote.In response to Respondent's question on cross-examina-tion at a hearing herein as to whether it wasn't a fact thatat the meeting Beatty stated the purpose of signing cardswas only to get an election, he replied, "As far as Iremember." Later on in his testimony he stated that he wasnot sure whether the word "only" was used. Neither of hisprehearing affidavits (G.C. Exh. 23 or Resp. Exh. 44)makes any reference to what was said to him at the time hesigned his card. I find the question put by Respondent wasframed in such terms as to evoke an affirmative answer.Furthermore,no other employee of the many whoattended the meeting and testified stated that the word"only" was used by Beatty in addressing the employees.The card is a single-purpose one designating the Union asbargaining representative with authority to file a petitionforbargaining relative to union security between thesignatory and the Company. InN.L.R.B.v. GisselPackingCo., Inc,395 U.S. 575, the Court upheld theCumberlandShoedoctrine' that evidence of intention in signing anunambiguous card is not pertinent in the absence ofevidence that the signing employee was clearly told that thesole purpose of the card was to bring about an election todetermine the status of the Union. The cards herein wereunambiguous and were used to authorize the Union torepresent the employees in collective bargaining. Nor doesthe record persuasively establish that Pandel was clearlytold the cards were to be used solely for an election.Furthermore, as stated by the Board inMarie Phillips, Inc.,178NLRB 340: "Where the objective facts, as evidencedby events contemporaneous with the signing, clearlydemonstrate that the misrepresentation was the decisivefactor in causing an employee to sign a card, we shall notcount such card in determining a union's majority." No5These includedRonald HeisterRobert LukensDonald BartlettGlenConoverCharles HoarSheldon RomigRobert BeattyWilliam PandelSamuel KelleyKenneth StineDonald BrownFloyd SemonsRonald NorthAlan E CoudnetWilliam CondronChrist Yoder6 In the first decision of the Trial Examiner, five cards were invalidatedJohn DaviesJohn Youngbecause coercively obtainedTrevor GossJerryZimmermanr144 NLRB 1268David HainesGeorge Lukens 334DECISIONSOF NATIONALLABOR RELATIONS BOARDsuch evidence was produced herein. In these circum-stances, I conclude that Respondent has failed to prove thealleged misrepresentation.8 Moreover, even if misrepresen-tations were found in the case of Pandel it would not affectthe result, as indicatedinfra.Ronald North signed a card and also picketed for a whileduring the strike. He testified he was unable to recall whatwas said to him at the time he signed the card. Hisprehearing affidavit (taken by Respondent) states that hewas told by John Beatty that most of the men had signedcards and others were going to sign, and that he believedhe was signing to get a vote. The Board has held "wherethe only indication of reliance [on a misrepresentation as tohow many employees have already signed] is a signer'ssubsequent testimony as to his subjective state of mindwhen signing the card, such showing is insufficient toinvalidate the card."9 The record is bare of any evidencethatNorth relied on the alleged misrepresentation.10 I,accordingly, conclude that North's card can properly becounted in determining the Union's majority status.The only evidence bearing on the question of misrepre-sentationconcerningRobert Lukens appears in hisprehearing affidavit (Resp. Exh. 49) obtained by Respon-dent, which was admitted as past recollection recorded. Itstates that Charles Hoar asked him to sign a card, statingthat the purpose of the card was to get an election.However, when the Union called the strike, Beatty toldhim it was for the purpose of getting the Union in and hepicketed for 3 or 4 weeks. Based on theCumberland Shoedoctrine,supra,relative to the type of card used herein, Ifind no misrepresentation or other ground sufficient toinvalidate his card.Ray Farrell testified that Seff Smith asked him to sign acard to try and get the Union in. After reading hisprehearing affidavit he stated Smith told him that about 90percent had signed. I conclude as explicated above thattherewas no misrepresentation proven which wouldinvalidate his card.bargaining representative, 7 more than a majority. Assum-ing that the remand herein included the taking of evidenceofmisrepresentation with respect to the validity of thecards of the employees involved,and assuming, contrary tothe findings made herein, that the five employees namedby Respondent signed cards because of misrepresentationsmade to, and relied on by, them, the Union still wouldhave a majority of two cards. In the light of the prior Boarddecisions, and its rationale in issuing those decisions, inthis proceeding, I am constrained to find that the Unionobtained a majority of valid cards and Respondent'srefusal to recognize it as the exclusive bargaining repre-sentative of its employees in the appropriate unit violatedSection 8(a)(5) of the Act.Respondent contends that the lapse of time before thecard signatories herein were cross-examined precluded theabilityofmany of them to recall the card signingcircumstances thereby materially impairing its constitu-tional right to examine those employees. I find no merit inthiscontention.The record contains no evidence toindicate that had the card signatories been cross-examinedin the Board's first remanded hearing in 1967, they eitherwould have had a better recollection of the signing of theircards in 1965, or their cross-examination would haverevealed testimony more favorable to Respondent.Respondent also asserts that even if it were found thattheUnion obtained majority status at a material timeherein, the passage of 6 years' time and the great employeeturnover would make a bargaining order unjust. Respon-dent, however, does not cite any law in support of itspositions. I find no merit in these contentions. SeeBryantChucking Grinder Company v. N.L.R.B.,389 F.2d 565, 568(C.A. 2), affg. 160 NLRB 1526; andHorace Simmons d/b/aVaca Valley Bus Lines,179 NLRB No. 107.On the basis of the foregoing findings, I make thefollowing:CONCLUSION OF LAWIII.CONCLUSIONSAs foundsupra,the cards of Moore and McConnaugheywere coercively obtained and consequently invalid for thepurpose of selecting a bargaining representative. TheBoard previously found that even excluding the cardsfound by the Trial Examiner to have been obtained bycoercion, the Union had 42 valid cards, 12 more than amajority in the 59-employee unit. Excluding the coercedcards of Moore and McConnaughey, and the cards ofGerald Stein, Richard Burge, and Roland Stone, whosetestimony authenticating their cards was stricken becauseRespondent was precluded from cross-examining them,thereare37 valid cards designating the Union as8 Seealso GisselPacking Co., Inc., supraat 608, where the Court makesthe observation "[T ]hat employees are more likely than not, many monthsafter a card drive and in response to questions by companycounsel, to givetestimony damaging to theunion, particularly where company officials havepreviouslythreatened reprisals for unionactivity in violationof § 8(a)(l)."(Citation omitted.)9Marie Phillips, Inc., supraat 340. The Board also held (p. 340), "Wecontinueto believe that a showing, without moreof a misrepresentation asRespondent's refusal to recognize and bargain with theUnion, based on its majority status, as the exclusivebargaining representative of its employees in the unitfound appropriate constituted a violation of Section 8(a)(5)of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law, it is recommended that Respondent, itsofficers, agents, successors, and assigns, be required tocease and desist and take affirmative action as heretoforeordered by the Board.to the number of others who have signed is insufficient to invalidate a clearand unequivocal designation card signed by an employee."Nor will theBoard probe into the purely subjective intent of card signers to invalidatetheir otherwise clear designation cards.Levi Strauss & Co.,172 NLRB No.57.10Noristhereany evidence to supportthe claim that the allegedmisrepresentation was in fact a misrepresentation.